Citation Nr: 1409225	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-27 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUES

1. Entitlement to service connection for a claimed bilateral hearing loss.  

2. Entitlement to service connection for a back disorder, to include degenerative disc disease of the lumbar spine with radiculopathy of the right lower extremity.  

3. Entitlement to service connection for a skin disorder, to include eczema on the palmar surface of both hands.  



REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 1975.  He had subsequent service in the Army National Guard from December 1975 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision.

In March 2012, the Veteran testified from the RO by way of videoconference technology at a hearing with the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

The Board notes that the Court of Appeals for Veteran Claims has held (in the context of a claim for service connection for a psychiatric disorder) that a claim for service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In light of Clemons, the issues of service connection for a back disability and a skin disability have been broadened and recharacterized as reflected on the title page.  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System does not include any documents.    

The issues of service connection for a back disorder and a skin condition are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The currently demonstrated bilateral hearing loss disability is shown as likely as not to be due to the Veteran's exposure to excessive and harmful noise level during his initial period of active service and subsequent service with the National Guard for many years.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his bilateral hearing loss disability is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 

In light of the determination to grant service connection for bilateral hearing loss, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.


Analysis

Generally, to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. 
§ 3.303(a).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for organic disease of the nervous system (sensorineural hearing loss), if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The term "active service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(24); 38 C.F.R. § 3.6(a).  National Guard service generally includes periods of ACDUTRA and/or INACDUTRA.  

ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c).  

INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23)(C); 38 C.F.R. § 3.6(d).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

Initially, the Board finds that the Veteran meets the criteria under 38 C.F.R. § 3.385 for a bilateral hearing loss disability.  See May 2011 VA examination.  

Second, the Board finds the evidence of record tends to show in-service noise exposure to the extent that the Veteran's DD Form 214 reflects that, during his active service from December 1971 to December 1975, his primary military occupational specialty was that of aircraft repairman and part specialist.  

The personnel records referable to the Veteran's subsequent extensive National Guard service show that his principal duties included being a flight operations sergeant, flight operations chief, and aviation operations sergeant.  

As such, the Board finds that the Veteran's reports of having exposure to acoustic trauma in service are consistent with the circumstances of his service.  38 U.S.C. § 1154(a).  

Finally, during his Board hearing in March 2012, the Veteran testified that his hearing loss started during his period of active service from 1971 to 1975 when he was not provided with adequate hearing protection.  He stated his hearing acuity continued to decline during his subsequent period of National Guard service.  

The Veteran's lay statements are found to be credible for the purposes of establishing the onset of observable hearing problems incident to loud noise exposure incident to his duties during service that spanned over many years.  See e.g. audiograms dated in April 1989, December 1996, January 2004, and January 2009; see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).   

The Board recognizes that the VA opinion in May 2011found that the Veteran's hearing loss was not related to active duty service because his hearing was normal at separation from service.  However, the Board finds this opinion to be of limited probative value because it did not fully assess the Veteran's credible lay assertions of having hearing problems incident to documented noise exposure during his long military service.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (Regardless of in-service test results, the Veteran may establish entitlement to service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service).  

Based on a careful review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the Veteran's current bilateral hearing loss disability as likely as not is due to his exposure to harmful levels of noise during his period of active service.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


ORDER

Service connection for bilateral hearing loss disability is granted.  


REMAND

In March 2012, the Veteran testified that his back conditions is related to sprains and strains sustained during National Guard service.  He also testified that he developed eczema on his hands due to handling chemicals on the aviation line during National Guard service.  

Under the duty to assist, a VA examination is necessary to determine the nature and etiology of the Veteran's back disability and skin disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Any outstanding treatment records also should be obtained for review.  

Accordingly, these remaining matters are REMANDED for the following action:

1. The RO should associate with the claims file, or Virtual VA or VBMS, copies of all the medical records contained on the CD-ROM received from the Veteran in May 2010.

The Veteran also should be notified that he may submit other medical evidence or treatment records in support of his claims.  

2. The RO then should have the Veteran scheduled for a VA examinations to determine the nature and likely etiology of the claimed back disorder and skin condition of the hands.  

All necessary special studies or tests should be accomplished.   

The examiner should review all the evidence of record, including the Veteran's lay assertions of sustaining back injuries and skin manifestations due to events or incidents of his periods of service. 

This should include consideration of the following:

The medical records in March 2002 showing that the Veteran had right lower extremity radiculopathy resulting from disc pathology that was likely caused by repetitive stress over time; a report of an MRI in March 2002 showing disc protrusion at L5-S1 and L4-5; medical records in March 1997 showing treatment for back strain; medical records in January 2009 showing a skin rash; a report of a VA examination in March 2009 showing a diagnosis of eczema of the hands, and a report of an x-ray study in March 2013 showing multilevel discogenic changes of the cervical spine.   

Following examination of the Veteran, the examiner should specifically offer an opinion as to the following: 

Is it at least as likely as not (50 percent probability or more) that any current back or skin disability is due to an injury or exposure to chemical during his period of active service or any subsequent period of ACDUTRA or INACDUTRA with the National Guard?  

A complete rationale should be given for all opinions and should be based on examination findings, historical records, and medical principles.  If the examiner is not able to provide a rationale, he or she should explain why.  

3. To help avoid future remand, the RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4. After completing the requested action, and after undertaking any further development deemed necessary, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a fully responsive Supplemental Statement of the Case and afford them reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


